Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
18, 2013.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-13-00310-CR



                  IN RE LEONARDO M. LOZANO, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               228th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1277258

                    MEMORANDUM OPINION
      Relator Leonardo M. Lozano filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code §22.221; see also Tex. R. App. P. 52. In the petition,
relator asks this court to compel the Honorable Marc Carter, presiding judge of the
228th District Court of Harris County, to furnish him copies of all police records
related to his criminal conviction for aggravated robbery.
       To be entitled to mandamus relief in a criminal case, a relator must show
that he has no adequate remedy at law to redress his alleged harm, and that what he
seeks to compel is a ministerial act, not involving a discretionary or judicial
decision. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana,
236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). Consideration of
a motion that is properly filed and before the court is a ministerial act. State ex rel.
Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim. App. 1987) (orig. proceeding).
Before we may grant relief, a relator must establish the trial court had a legal duty
to rule on the motion, the court received and was asked to rule on the motion, and
the court failed to do so. In re Keeter, 134 S.W.3d 250, 252 (Tex. App.—Waco
2003, orig. proceeding); In re Villarreal, 96 S.W.3d 708, 710 (Tex. App.—
Amarillo 2003, orig. proceeding).

       Relator has not provided this court with copies of any motions on which he
seeks a ruling. It is relator’s burden to provide this court with a record sufficient to
establish his right to relief. See Walker v. Packer, 827 S.W.2d 833, 837 (Tex.
1992); Tex. R. App. P. 52.3(k), 52.7(a). Relator has not shown that the motion on
which he seeks a ruling was properly filed and that the trial court was asked to rule
on it but failed to do so.

       Relator has not established that he is entitled to the extraordinary relief of a
writ of mandamus. Accordingly, we deny relator’s petition for writ of mandamus.

                                    PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2